The conviction is for burglary; penalty assessed at confinement in the penitentiary for a period of six years.
The State's witness, Alfred Koebig, conducted a general mercantile business at San Geronimo and was also the postmaster of that town. On the night of March 12, 1937, his store was burglarized and certain articles taken therefrom. Among the stolen articles were clothes, flashlights, cigars, cigarettes and neckties. Some of the stolen articles were recovered from the appellant and identified by the witness mentioned.
At the time of his arrest the appellant was in possession of a suit case containing some of the articles which were identified by Koebig as having been taken from his store.
The appellant did not testify upon the trial, nor did he offer any witnesses in his behalf. The State's case is therefore made to depend upon the unexplained possession of recently stolen property. Such evidence has oftentimes been held sufficient to sustain a conviction. See Art. 1410, Vernon's Ann. Tex. P. C., Vol 3, p. 147, note 34. See, also, Odom v. State, 32 S.W.2d 1106; Davidson v. State,  69 S.W.2d 97; White v. State, 77 S.W.2d 226.
The bills of exception found in the transcript are in question and answer form. In the absence of the certificate of the trial judge authorizing the bills to be drawn in such manner, this court is precluded from considering the same. See Page v. State, 27 S.W.2d 219; Roper v. State,31 S.W.2d 438; Winfrey v. State, 55 S.W.2d 1046. See, also, Art. 760, C. C. P., 1925, as amended, Vernon's Ann. C. C. P., art. 760.
Finding no error authorizing a reversal, the judgment of the trial court is affirmed.
Affirmed.